FORM 10-Q U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2014 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54508 XTRALINK CORP. (A Development Stage Company) (Exact name of registrant as specified in its charter) Nevada 27-3187919 (State or other jurisdictionof incorporation or organization) (I.R.S. Employer Identification Number) 7582 Las Vegas Boulevard, Suite #325 Las Vegas, Nevada 89123 (Address of principal executive offices) (702)-637-6144 (Registrant telephone number, including area code) No change (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[x]No[ ]. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Â§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[x]No[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of â€œ large accelerated filer,â€ â€œaccelerated filerâ€ and â€œsmaller reporting companyâ€in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[ ]Accelerated filer[ ] Non-accelerated filer[ ] Smaller reporting company[x] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[ ]No[x] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes[ ]No[ ]. APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 35,510,000shares of common stock, par value $.0001 per share, outstanding as of March 17, 2014. -2- XTRALINK CORP. (A DEVELOPMENT STAGE COMPANY ) - INDEX - PART I – FINANCIAL INFORMATION: Page Item 1. Financial Statements 4 Condensed Balance Sheets as of January 31, 2014 and July 31, 2013 (unaudited) 5 Condensed Statements of Operations for the Three and Six Month Periods Ended January 31, 2014 and 2013 (unaudited) 6 Condensed Statements of Cash Flows for the Six Month Periods Ended January 31, 2014 and 2013 (unaudited) 7 Notes to Condensed Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II – OTHER INFORMATION : Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Mine Safety Disclosures 13 Item 5. Other Information 13 Item 6. Exhibits 14 Signatures 15 -3- PART I – FINANCIAL INFORMATION Item 1.Financial Statements. XTRALINK CORP. (A DEVELOPMENT STAGE COMPANY) FINANCIAL STATEMENTS JANUARY 31, 2014 -4- XTRALINK CORP. (A Development Stage Company) CONDENSED BALANCE SHEETS (UNAUDITED) January 31, 2014 July 31, 2013 ASSETS Current Asset: Cash $ 67 $ 2,821 License fee receivable 26,000 48,000 Less: allowance for doubtful accounts (13,000) (10,000) Total Current Assets 13,067 40,821 Other Asset Intangible asset – License 40,000 40,000 Less: provision for impairment (12,000) (9,000) Accumulated amortization (6,097) (3,833) Total Other Assets 21,903 27,167 Total Assets $ 34,970 $ 67,988 LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICIT) Current Liabilities: Accrued liabilities $ 12,652 $ 12,515 Deferred revenue - 16,000 Royalty payable 720 480 Due to shareholder 36,425 36,425 Total Liabilities 49,797 65,420 Shareholders’ Equity (Deficit) : Common stock, $.0001 par value, 200,000,000 shares authorized: 35,510,000 shares issued and outstanding 3,551 3,551 Capital in excess of par value 14,450 14,450 Accumulated deficit (32,828) (15,433) Total shareholders’ equity (deficit) (14,827) 2,568 Total Liabilities and Shareholders’ Equity (Deficit) $ 34,970 $ 67,988 These accompanying notes are an integral part of these condensed financial statements. -F1- -5- XTRALINK CORP. (A Development Stage Company) CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) Six Month Periods Ended January 31, Three Month Periods Ended January 31, July 29, 2010 (Date of Inception) To January 31, Revenues $ 16,000 $ 24,000 $ 4,000 $ 12,000 $ 64,000 General and Administrative Expenses 33,395 12,815 23,123 3,915 96,828 Total expenses 33,395 12,815 23,123 3,915 96,828 Net income (loss) $ (17,395) $ 11,185 $ (19,123) $ 8,085 $ (32,828) Net income (loss) per common share – basic and diluted $ - $ - $ - $ - Weighted average number of common shares outstanding 35,510,000 35,510,000 35,510,000 35,510,000 The accompanying notes are an integral part of these condensed financial statements. -F2- -6- XTRALINK CORP. (A Development Stage Company) CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Month Periods Ended January 31, July 29, 2010 (Date of Inception) to January 31, 2014 CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ (17,395) $ 11,185 $ (32,828) Adjustments to reconcile net income (loss) to net cash provided by (used in)operating activities: Charges not requiring the outlay of cash: Amortization 2,264 1,833 6,097 Allowance for doubtful accounts 3,000 - 13,000 Impairment of intangible asset 3,000 - 12,000 Management fee contributed by shareholder - - 5,000 Share issued for organization expenses - - 2,501 Changes in assets and liabilities: Decrease (increase) in license fee receivable 22,000 (48,000) (26,000) Increase in accrued liabilities 137 - 12,652 Increase in royalty payable 240 - 720 Increase (decrease) in deferred revenue (16,000) 40,000 - Net cash provided by (used in) operating activities (2,754) 5,018 (6,858) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of license - (40,000) (40,000) Net cash consumed by investing activities - (40,000) (40,000) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from shareholder loan - 3,000 36,425 Proceeds from issuance of common shares - - 10,500 Net cash provided by financing activities - 3,000 46,925 Net change in cash balance (2,754) (31,982) 67 Cash, at beginning of period 2,821 38,868 - Cash, at end of period $ 67 $ 6,886 $ 67 The accompanying notes are an integral part of these condensed financial statements. -F3- -7- XTRALINK CORP. (A Development Stage Company) NOTES TO CONDENSED FINANCIAL STATEMENTS JANUARY 31, 2014 (UNAUDITED) NOTE 1- BASIS OF PRESENTATION The unaudited interim financial statements of XTRALINK CORP.(a development stage company) as of January 31, 2014 and for the three and six month periods ended January 31, 2014 and 2013 have been prepared in accordance with United States generally accepted accounting principles (“ GAAP ”). In the opinion of management, such information contains all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the results for such comparable periods. The results of operations for the six month periods ended January 31, 2014 are not necessarily indicative of the results to be expected for the full fiscal year ending July 31, 2014. Certain information and disclosures normally included in the notes to financial statements have been condensed or omitted as permitted by the rules and regulations of the Securities and Exchange Commission, although the Company believes the disclosure is adequate to make the information presented not misleading. The accompanying unaudited financial statements should be read in conjunction with the financial statements for the fiscal year ended July 31, 2013. Preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (U.S. GAAP) requires management to make estimates and assumptions that affect the amounts reported in the Condensed Financial Statements and accompanying disclosures. NOTE 2 - Related Party Transaction The shareholder loan balance payable, which is currently $ 36,425, was made to fund working capital needs. That advance does not bear interest and has no stated terms for repayment. NOTE 3 - GOING CONCERN The accompanying condensed financial statements have been prepared assuming that the Company will continue as a going concern. As shown in the financial statements, the Company has an accumulated deficit, has a working capital deficiency and does not presently have sufficient resources to accomplish its objectives during the next twelve months. These conditions raise substantial doubt about the ability of the Company to continue as a going concern. The financial statements do not include adjustments relating to the recoverability of assets and classification of liabilities that might be necessary should the Company be unable to continue in operation. The Company’s present plans to overcome these difficulties include, but are not limited to, the continuing effort to raise capital, primarily through shareholder loans and equity financing. NOTE 4 - REVENUE RECOGNITION The Company has treated the sub-license agreement as a sale, with recognition of equal monthly amounts over a period ending December, 2013. During the six months ended January 31, 2014 this has resulted in revenue recognition of $ 16,000 and revenue deferral recognized in its entirety. The license sale is for a one year period ending August 15, 2014 and is renewable annually for nominal payments for twenty years. NOTE 5 - INCOME TAXES The Company files federal income tax returns on the cash basis. There is a tax loss carry forward and a loss is anticipated for the current year; therefore, no tax has been accrued. No corresponding tax asset is recordedbut has been offset by a valuation allowance. -F4- -8- XTRALINK CORP. (A Development Stage Company) NOTES TO CONDENSED FINANCIAL STATEMENTS JANUARY 31, 2014 (UNAUDITED) NOTE 6 - EXPENSES General and administrative expenses consist of the following: Six Month Periods Ended January 31, Professional fees $ 14,781 $ 10,915 Extension fee 10,000 - Bad debt 3,000 - Impairment of asset 3,000 - Amortization 2,264 1,833 Royalty fees 240 - Other 110 67 Total $ 33,395 $ 12,815 NOTE 7 – ADDENDUM AGREEMENTS On December 9, 2013, the Company signed an addendum to the license agreement made with Oxford International Inc. ("Oxford") on June 10, 2012. This addendum will extend the commencement of operations date for one year, from December 31, 2013 until December 31, 2014, for a fee of $20,000. An initialfee of $ 10,000 was paid before December 31, 2013 and the balance is payable on or before April 30, 2014. On December 9, 2013, the Company signed an addendum to the sub license agreement made with Lumut Technologies Inc. ("Lumut") on June 13, 2012. This addendum will extend the terms of the extension granted by Oxford International, Inc. as noted above to allow Lumut an additional year to commence operations by December 31, 2014. Under this extension a fee of $20,000 is due as a lump sum payment or the fee can be paid in monthly installments of $5,000 commencing February 1, 2014 until June 1, 2014, totaling $25,000. Lumut has chosen the installment option. This transaction will be recorded in the next quarter when an initial payment is received. It is not included in income or accounts receivable in the current financial statements. -F5- -9- Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. Forward Looking Statement Notice Certain statements made in this Quarterly Report on Form 10-Q are “forward-looking statements” (within the meaning of the Private Securities Litigation Reform Act of 1995) regarding the plans and objectives of management for future operations. Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results, performance or achievements of XTRALINK CORP. (“we”, “us”, “our” or the “Company”) to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. The forward-looking statements included herein are based on current expectations that involve numerous risks and uncertainties. The Company's plans and objectives are based, in part, on assumptions involving the continued expansion of business. Assumptions relating to the foregoing involve judgments with respect to, among other things, future economic, competitive and market conditions and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond the control of the Company. Although the Company believes its assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate and, therefore, there can be no assurance the forward-looking statements included in this Quarterly Report will prove to be accurate. In light of the significant uncertainties inherent in the forward-looking statements included herein, the inclusion of such information should not be regarded as a representation by the Company or any other person that the objectives and plans of the Company will be achieved. Description of Business The Company was incorporated in the State of Nevada on July 29, 2010 (Inception) and maintains its principal executive office at 7582 Las Vegas Boulevard #325, Las Vegas Nevada .Since inception, the Company has been engaged in organizational efforts and obtaining initial financing. The Company was formed as a vehicle to pursue a business combination through the acquisition of, or merger with, an operating business. The Company filed a registration statement on Form 10 with the U.S. Securities and Exchange Commission (the “SEC”) on September 30, 2011, and since its effectiveness the Company has focused its efforts to identify a possible business combination. On June 10, 2012, we entered into a Licensing Agreement (the “Agreement”) with Oxford International Inc. (“Oxford”), to license proprietary technology relating to converting municipal water to oxygen enriched pH balanced water (the “Water Conversion Technology”). We obtained exclusive licensing rights in the country of Singapore for a period of 20 years. We will have exclusive rights to sub-license, establish joint ventures and to commercialize products through the methods of the Water Conversion Technology. The license fee of $ 40,000 was paid in full on August 15, 2012. We are subject to a royalty of 2% on licensee fees received from appointed sub-licensees as well as 2% on gross sales generated from operations. We are obligated to establish water bottling operations by December 31, 2013. In the event that we have not established operations by this date, Oxford has a right to void the Agreement. The 2% royalty on license fees was waived by Oxford until February 1, 2013. On December 9, 2013, we signed an addendum to the license agreement made with Oxford to extend the commencement of operations date from December 31, 2013 for one year until December 31, 2014 for consideration of $20,000. An initial $10,000 was paid in December 2013 and the remaining balance is payable on or before April 30, 2014. Our business objective is to license the Water Conversion Technology through qualified interests and establish bottled water operations through a joint venture. On June 13, 2012, we entered into a Sub-License Agreement with Lumut Technologies Ltd. (“Lumut”), to grant exclusive rights to sub-license, establish joint ventures and to commercialize products through the methods of the Water Conversion Technology for a period of 20 years in the country of Singapore. Lumutwas subject to a sub-license fee of $ 64,000 payable in monthly installments of $ 4,000 commencing August 15, 2012, ending December 15, 2013. As per our Agreement with Oxford, 2% of any sub license fees received is payable on a quarterly basis. As additional consideration, gross sales from products generated from use of the Water Conversion Technology will be subject to a 5% royalty fee of which 2% is payable to Oxford and 3% will be retained by us. Lumut will be required to establish bottled water operations by December 31, 2013.This deadline has been extended, see below.
